DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This communication is responsive to the Remark filed on 10/25/21.  
Claims 1, 8 & 15 are amended.
Claim(s) 1-21 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwala, U.S. Patent/Pub. No. 2012/0042055 A1 in view of Manglik, U.S. Patent/Pub. No. 2012/0197751 A1, and further in view of Bryant JR. U.S. Pub. No. 2019/0195852 A1.
As to claim 1, Agarwala teaches a method comprising: 
wherein each cloud is provisioned and configured to host one or more applications and data services (Agarwala, page 6, paragraph 75; i.e., [0075] a set of workload requirements and a set of system resource configurations for a storage cloud are accessed. This typically involves discovering available resources associated with the storage cloud. Specifically, the resource discovery can include determining a number and a configuration of each of the available resources.  In step S2, a set of plans for provisioning the storage cloud is generated. In general, each of the set of plans provide an adjustment of the set of system resource configurations so that the set of workload requirements are met); 
wherein a policy defined for a corresponding cloud specifies a corresponding constraint to be enforced in said corresponding cloud during operation of said corresponding cloud after said corresponding cloud is provisioned and configured (Agarwala, page 1, paragraph 5-7; page 6, paragraph 75; i.e., [0005] A first aspect of the present invention provides a method for end-to-end provisioning of storage clouds, comprising: accessing a set of workload requirements and a set of system resource configurations for a set of hardware and software components associated with a storage cloud; generating a set of plans for provisioning the storage cloud, each of the set of plans proposing an adjustment of the set of system resource configurations so that the set of workload requirements are met; and generating a set of scripts to carry out the set of plans, the set of scripts being configured to orchestrate a deployment and a configuration of the set of hardware and software components); 
wherein the corresponding constraint specifies a respective pair of a condition and an action, wherein the action is to be performed in said corresponding cloud when said condition is satisfied during operation of said corresponding cloud after said corresponding cloud is provisioned and configured (Agarwala, page 1, paragraph 8; page 6, paragraph 75; i.e., [0008] A first aspect of the present invention provides a method for end-to-end provisioning of storage clouds, comprising: accessing a set of workload requirements (equivalent to condition) and a set of system resource configurations for a set of hardware and software components associated with a storage cloud; generating a set of plans for provisioning the storage cloud, each of the set of plans proposing an adjustment of the set of system resource configurations (equivalent to action) so that the set of workload requirements are met (equivalent to condition is satisfied); and generating a set of scripts to carry out the set of plans, the set of scripts being configured to orchestrate a deployment and a configuration of the set of hardware and software components; [0075] a set of workload requirements and a set of system resource configurations for a storage cloud are accessed. This typically involves discovering available resources associated with the storage cloud. Specifically, the resource discovery can include determining a number and a configuration of each of the available resources.  In step S2, a set of plans for provisioning the storage cloud is generated. In general, each of the set of plans provide an adjustment of the set of system resource configurations so that the set of workload requirements are met);
receiving deployment details of a first cloud of a first customer, said deployment details comprising software components constituting said first cloud (Agarwala, page 1, paragraph 5-7; page 6, paragraph 75; i.e., [0005] A first aspect of the present invention provides a method for end-to-end provisioning of storage clouds, comprising: accessing a set of workload requirements and a set of system resource configurations for a set of hardware and software components associated with a storage cloud; generating a set of plans for provisioning the storage cloud, each of the set of plans proposing an adjustment of the set of system resource configurations so that the set of workload requirements are met; and generating a set of scripts to carry out the set of plans, the set of scripts being configured to orchestrate a deployment and a configuration of the set of hardware and software components; [0075] a set of workload requirements and a set of system resource configurations for a storage cloud are accessed. This typically involves discovering available resources associated with the storage cloud. Specifically, the resource discovery can include determining a number and a configuration of each of the available resources.  In step S2, a set of plans for provisioning the storage cloud is generated. In general, each of the set of plans provide an adjustment of the set of system resource configurations so that the set of workload requirements are met).  
But Agarwala failed to teach the claim limitation wherein maintaining a policy data specifying respective policies defined by a plurality of customers in their corresponding clouds, wherein each cloud is processing user requests; determining a from said respective policies specified in said policy data based on said deployment details of said fist cloud; and recommending said set of one or more policies of potential interest for said customer for applying in said first cloud; wherein said receiving, said determining and said recommending are based on the policy data specifying respective policies defined by the one or more customers in their corresponding clouds.
However, Manglik teaches the limitation wherein determining a set of one or more policies of potential interest to said first customer from said respective policies specified in said policy data based on said deployment details of said fist cloud (Manglik, page 2, paragraph 30; i.e., [0030] users including user authentication and authorization information; a list of clouds (172-1, ... 172-N) and available cloud configurations for each cloud 172-i; information pertaining to applications, and policies that a user may have specified); and recommending said set of one or more policies of potential interest for said customer for applying in said first cloud (Manglik, page 4, paragraph 42 & 45; page 5, paragraph 62; i.e., [0042] In some embodiments, Orchestrator 130 may facilitate the deployment, running, and monitoring of applications on various clouds; [0045] Policy Setting Module 116 that specify uptime criteria for clouds and/or applications that may be candidates for an application run; Recommendation Engine 136 and various other modules and agents to enforce policies; [0062] Recommendation Engine 136 in conjunction with price-performance data to make a recommendation to the user and/or to select a cloud 172 to run a user application. For example, if a user specifies that an application run with uptime greater than 99 .5% on a cloud).

However, Bryant JR. teaches the limitation wherein maintaining a policy data specifying respective policies defined by a plurality of customers in their corresponding clouds, wherein each cloud is processing user requests (Bryant JR., page 18, paragraph 105; i.e., [0105] Data generated at every step of the method require processing, analysis and storage. Embodiments includes cloud based systems 470 for uploading and storing data generated at each step of the process with an association to a BCI. In certain embodiments of the disclosure, a computer implemented method for storing data on a cloud server 470 is disclosed. The cloud server 470 receives a request from a user or device to store data on the server. The cloud server 470 also receives from the user or device the BCI associated with that data); and wherein said receiving, said determining and said recommending are based on the policy data specifying respective policies defined by the one or more customers in their corresponding clouds (Bryant JR., page 11, paragraph 58; i.e., [0058] users can access a variety of information, recommendations, and advisory reports 109 relating to labeling and regulatory compliance aspects of cannabis products submitted for testing processing volumes of the various products, the producers of the various products, and their compliance to the laws and regulatory guidelines. Information from certain embodiments of the disclosure, like the database with all the product data, is important in helping producers, processors, and sellers sustain or improve their product and their performance in the supply chain, and for making decisions regarding which producers, processors, and sellers can be relied on to meet specified requirements of the consumers, or the appropriate regulatory).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Agarwala in view of Bryant JR. so that the system would be able to recommending the product complied with laws and regulation.  One would be motivated to do so to maintain the quality control and assurance (see Bryant JR., page 11, paragraph 57).

Claim(s) 8 & 15 is/are directed to a non-transitory computer readable medium and system claims and they do not teach or further define over the limitations recited in claim(s) 1.  Therefore, claim(s) 8 & 15 is/are also rejected for similar reasons set forth in claim(s) 1.


Claim(s) 2-3, 9-10 & 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwala, U.S. Patent/Pub. No. 2012/0042055 A1 in view of Manglik, U.S. Patent/Pub. No. 2012/0197751 A1, and further in view of Bryant JR. U.S. Pub. No. 2019/0195852 A1, and Miller, U.S. Pub. No. 2014/0025608 A1.
As to claim 2, Agarwala-Manglik-Bryant teaches the method as recited in claim 1.  But Agarwala-Manglik-Bryant failed to teach the claim limitation wherein said deployment details further comprise hardware components constituting said first 
However, Miller teaches the limitation wherein said deployment details further comprise hardware components constituting said first cloud, said method further comprising generating a machine learning (ML) model based on said policy data, wherein said determining comprises predicting said set of one or more policies of potential interest based on said ML model (Miller, page 2, paragraph 28; page 3, paragraph 29; i.e., machine learned from the training set to populate or predict of the selection rules).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Agarwala-Manglik-Bryant in view of Miller so that the system would be able to populate the rules engine.  One would be motivated to do so to able to generate and predict a probabilities for the rules or classification more accurate (see Miller, page 2, paragraph 17).
As to claim 3, Agarwala-Manglik-Bryant-Miller teaches the method as recited in claim 2, wherein each policy is of the form of a rule set and a corresponding action set, wherein said rule set specifies a condition and said corresponding action set specifies said action (Agarwala, page 1, paragraph 8; page 6, paragraph 75; i.e., [0008] A first aspect of the present invention provides a method for end-to-end provisioning of storage clouds, comprising: accessing a set of workload requirements (equivalent to condition) and a set of system resource configurations for a set of hardware and software components associated with a storage cloud; generating a set of plans for provisioning the storage cloud, each of the set of plans proposing an adjustment of the set of system resource configurations (equivalent to action) so that the set of workload requirements are met (equivalent to condition is satisfied); and generating a set of scripts to carry out the set of plans, the set of scripts being configured to orchestrate a deployment and a configuration of the set of hardware and software components; [0075] a set of workload requirements and a set of system resource configurations for a storage cloud are accessed. This typically involves discovering available resources associated with the storage cloud. Specifically, the resource discovery can include determining a number and a configuration of each of the available resources.  In step S2, a set of plans for provisioning the storage cloud is generated. In general, each of the set of plans provide an adjustment of the set of system resource configurations so that the set of workload requirements are met).  

Claim(s) 9-10 & 16-17 is/are directed to a non-transitory computer readable medium and system claims and they do not teach or further define over the limitations recited in claim(s) 2-3.  Therefore, claim(s) 9-10 & 16-17 is/are also rejected for similar reasons set forth in claim(s) 2-3.


Claim(s) 4-5, 11-12, 18 & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwala, U.S. Patent/Pub. No. 2012/0042055 A1 in view of Manglik, U.S. Patent/Pub. No. 2012/0197751 A1, and further in view of Bryant JR. U.S. Pub. No. .
As to claim 4, Agarwala-Manglik-Bryant-Miller teaches the method as recited in claim 3, wherein said predicting comprises: 
identifying an initial rule set for the customer (Agarwala, page 1, paragraph 5-7; page 6, paragraph 75; i.e., storage cloud comprising set of workload requirement (equivalent to ruleset)); 
forming a set of action sets comprising the corresponding action set of each of said set of rule sets (Agarwala, page 1, paragraph 5-7; page 5, paragraph 70; i.e., courses of action that associated with changes of rules engine); 
including each of said subset of action sets and the corresponding rule set as a corresponding policy in said set of one or more policies of potential interest (Agarwala, page 1, paragraph 5-7; page 5, paragraph 70; i.e., courses of action that associated with changes of rules engine).
But Agarwala-Manglik-Bryant-Miller failed to teach the claim limitation wherein finding, based on said ML model, a set of rule sets closest to the initial rule set; selecting, based on said ML model, a subset of action sets that are most suitable for said initial rule set.
However, Segel teaches the limitation wherein finding, based on said ML model, a set of rule sets closest to the initial rule set (Segel, page 5, paragraph 64-70; i.e., matching the primary and the secondary rule sets); selecting, based on said ML model, a subset of action sets that are most suitable for said initial rule set (Segel, page 5, paragraph 64-70; i.e., matching the primary and secondary rule sets).

As to claim 5, Agarwala-Manglik-Bryant-Miller-Segel teaches the method as recited in claim 1, wherein said one or more customer policies maintained in said policy data comprise corresponding constraints directed to one or more of network security, compliance and cloud governance (Agarwala, page 1, paragraph 5-7; page 2, paragraph 32; page 6, paragraph 75; i.e., storage cloud comprising set of workload requirement (equivalent to constraint) to compliance with requirement).  

Claim(s) 11-14 is/are directed to a non-transitory computer readable medium claims and they do not teach or further define over the limitations recited in claim(s) 4-7.  Therefore, claim(s) 11-14 is/are also rejected for similar reasons set forth in claim(s) 4-7.
Claim(s) 18, 21, 19-20 is/are directed to system claims and they do not teach or further define over the limitations recited in claim(s) 4, 5, 6-7.  Therefore, claim(s) 18, 21, 19-20 is/are also rejected for similar reasons set forth in claim(s) 4, 5, 6-7.


Claim(s) 6-7, 13-14 & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwala, U.S. Patent/Pub. No. 2012/0042055 A1, and Manglik, U.S. .

As to claim 6, Agarwala-Manglik-Bryant-Miller-Segel teaches the method as recited in claim 4.  But Agarwala-Manglik-Bryant-Miller-Segel failed to teach the claim limitation wherein said initial rule set is received from said first customer as part of said receiving, said method comprising calculating a score for each action set in said set of actions sets, wherein said selecting selects said subset of actions sets based on said score.  
However, Seago teaches the limitation wherein said initial rule set is received from said first customer as part of said receiving, said method comprising calculating a score for each action set in said set of actions sets, wherein said selecting selects said subset of actions sets based on said score (Seago, page 3, paragraph 27-28 & 30-31; i.e., [0027] 180. Further, in an embodiment, the user can select one or more selection policy modules for the priority ranking criteria and the probability ranking criteria; [0030] The priority module 203 can then group all of the cloud providers that receive a score of 5 into a first group, all of the cloud providers that receive a score of 4 into a second group, all of the cloud providers that receive a score of 3 into a third group, all of the cloud providers that receive a score of 2 into a fourth group, and all of the cloud providers that receive a score of 1 into a fifth group; [0031] The probability module 205 can receive probability ranking criteria 253 (e.g., parameters such as cost, performance, reliability, internal versus external cloud provider, provider type, provider capacity, and/or date/time of deployment) from a user, which may be specified in the selection policy, and the probability ranking criteria 253 can be stored in a data store 250. Within each priority group, the probability module 205 then determines a probability distribution or probability ranking according to the probability ranking criteria 253).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Agarwala-Manglik-Bryant-Miller-Segel in view of Seago so that the system would be able to provide a matching set of policy for the cloud computing system.  One would be motivated to do so to reduce operating expenses and able to scale resources rapidly (see Seago, page 1, paragraph 1).
As to claim 7, Agarwala-Manglik-Bryant-Miller-Segel-Seago teaches the method as recited in claim 6.  But Agarwala-Manglik-Bryant-Miller-Seago failed to teach the claim limitation wherein said finding is performed using regression similarity learning in said ML model, wherein said selecting is performed using collaborative filtering in said ML model.
However, Segel teaches the limitation wherein said finding is performed using regression similarity learning in said ML model, wherein said selecting is performed using collaborative filtering in said ML model (Segel, page 7, paragraph 115-118; i.e., applying filtering rule (equivalent to collaborative filtering)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Agarwala-Manglik-Bryant-Miller-Seago in view of Segel so that the system would be able to apply the secondary rules set for matching items.  One would be motivated to do so to improve the less well-defined actions and flexibility of user input (see Segel, page 1, paragraph 2).

Claim(s) 13-14 & 19-20 is/are directed to non-transitory and system claims and they do not teach or further define over the limitations recited in claim(s) 6-7.  Therefore, claim(s) 13-14 & 19-20 is/are also rejected for similar reasons set forth in claim(s) 6-7.

Response to Arguments
Applicant's arguments with respect to claim(s) *#* have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Listing of Relevant Arts
Kinsella, U.S. Patent/Pub. No. US 20160119357 A1 discloses policy for maintain a desired state, cloud environment.
Ferris, U.S. Patent/Pub. No. US 20110295999 A1 discloses recommended set of cloud resources, applying deployment rules to the plurality of cloud.
Kalipatnapu, U.S. Patent/Pub. No. US 20170090760 A1 discloses users input different security policies for the cloud system.

	
Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THUONG NGUYEN/Primary Examiner, Art Unit 2449